DETAILED ACTION
Claims 1-20 are currently under examination and the subject matter of the present Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Requirement for Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-6, drawn to a method for preventing or treating cancer exhibiting an alteration in interferon signaling and/or the innate immune antiviral response, comprising administering an oncolytic Epizootic Hemorrhagic Disease virus - Tel Aviv University (EHDV-TAU) virus, or a pharmaceutical composition comprising thereof, to a subject, classified in A61P 35/00.
Claims 7-16, drawn to an oncolytic EHDV-TAU virus for preventing or treating cancer exhibiting an alteration in interferon signaling and/or the innate immune antiviral response, classified in A61K 35/768.
Claims 17-20, drawn to a process for the preparation of a cancer-specific oncolytic virus, comprising infecting human cells with Epizootic Hemorrhagic Disease Virus 2-lbaraki (EHDV2- lbaraki}, to obtain a cell adapted EHDV2-lbaraki (EHDV2-IBA} and further modifying EHDV2-IBA to target the specific cancer by a chemical modification, site-directed mutagenesis, in vitro evolution or any combination thereof, classified in C12N 7/00.


Inventions I and II are related as process of use and product.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the process of preventing or treating cancer exhibiting an alteration in interferon signaling and/or the innate immune antiviral response of Invention I can be practiced with a product different from the oncolytic EHDV-TAU virus of Invention II.
Inventions I and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the process of preventing or treating cancer exhibiting an alteration in interferon signaling and/or the innate immune antiviral response, comprising administering an oncolytic Epizootic Hemorrhagic Disease virus - Tel Aviv University (EHDV-TAU) virus (Invention I) has a materially different design, mode of operation, function, and effect from the process of preparing a cancer-specific oncolytic virus, comprising infecting human cells with Epizootic Hemorrhagic Disease Virus 2- lbaraki (EHDV2- lbaraki}, to obtain a cell adapted EHDV2-lbaraki (EHDV2-IBA} and further modifying EHDV2-IBA to target the specific cancer by a chemical modification, site-directed mutagenesis, in vitro evolution or any combination thereof (Invention III).  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are related as process of making (Invention III) and product made (Invention II).  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: (i) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and (ii) the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 C.F.R. §1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 C.F.R. §1.144. If claims are added after the election, Applicant must indicate which of these claims are readable upon the elected invention.
Should Applicant traverse on the grounds that the inventions are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the inventions to be 

Election of Species Requirement
This application contains claims directed to patentably distinct species of oncolytic EHDV-TAU virus (claims 8-9) and patentably distinct species of alternative modifications to be made to an EHDV-TAU virus (claims 11-12).
ELECTION OF INVENTION II REQUIRES THE FOLLOWING SPECIES ELECTION:
Election of ONE single disclosed species of oncolytic EHDV-TAU virus from those specifically claimed, which are: (i) an EHDV-TAU virus comprising the RNA sequence of SEQ ID NO: 3 (claim 8), and (ii) a EHDV-TAU virus comprising a sequence that has at least the following mutations compared to the sequence of Epizootic Hemorrhagic Disease Virus 2- lbaraki (EHDV2- lbaraki) of SEQ ID NO: 1: a) point mutations at T2666C, G3713A, G3888A, C3953T, A4893G, A7024G, A11751G, T16056C, G16094A, G18617A and G18920A of SEQ ID NO: 1; b) deletion of CTACAC at positions 6984-6989, deletion of G at position 14526 and deletion of G at position 14618 of SEQ ID NO: 1; and c) insertion of G at position 14519 and insertion of G at position 14608 of SEQ ID NO: 1 (claim 9).
Election of ONE single disclosed species of alternative modifications to be made to an EHDV-TAU virus from those specifically claimed, which are: (i) site directed mutagenesis (claim 11), and (ii) chemical modification (claim 12).
The species of oncolytic EHDV-TAU virus are independent or distinct because they are disparate in structure, function and/or chemical properties such that a comprehensive search for one such viral product sequence would not necessarily result in a comprehensive search for the other claimed viral 
The species of alternative modifications to be made to an EHDV-TAU virus are independent or distinct because they are (i.e., or result in) disparate in structure, function and/or chemical properties such that a comprehensive search for one such alternative modification type would not necessarily result in a comprehensive search for the other claimed alternative modification type within the same structural genus. As such, search and examination circumscribing the claimed species would be unduly burdensome. In addition, the consideration of the findings of such a search for compliance with the statutes and requirements set forth under 35 U.S.C. §101, §102, §103 and §112 would be unduly burdensome due to the disparate nature and significant breadth of alternative modification types encompassed by the claims. Furthermore, the art does not necessarily recognize the claimed alternative modification types as art-accepted equivalents that are interchangeable with one another. 
In addition, these species are not obvious variants of each other based on the current record.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is required under 35 U.S.C. §121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 C.F.R. §1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 C.F.R. §1.144. If claims are added after the election, Applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should Applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the Examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. §103 or pre-AIA  35 U.S.C. §103(a) of the other species.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 C.F.R. §1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 C.F.R. §1.48(a) if one or more of the currently 
The Examiner has required restriction between product or apparatus claims and process claims. Where Applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 C.F.R. §1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. §101, §102, §103 and §112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, Applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. §121 does not apply where the restriction requirement is withdrawn by the Examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J RABORG whose telephone number is (571)270-1281.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris M Babic can be reached on 57127285007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.J.R./Examiner, Art Unit 1633                                                                                                                                                                                                 

/KEVIN K HILL/Primary Examiner, Art Unit 1633